                    UNITED STATES DISTRICT COURT
                               FOR THE
                    WESTERN DISTRICT OF NEW YORK


JAMES J. WOELFLE,                    :
                                     :
          Plaintiff,                 :
                                     :
          v.                         :   Case No. 1:18-cv-486
                                     :
BLACK & DECKER (U.S.) INC.,          :
Individually and d/b/a DeWALT        :
INDUSTRIAL TOOL CO.,                 :
                                     :
          Defendant.                 :



     OPINION AND ORDER: DEFENDANT’S MOTION TO COMPEL FURTHER
                    INSPECTION OF SUBJECT SAW
                              (ECF 36)
     Plaintiff James Woelfle brings a product liability personal

injury lawsuit against Black & Decker Inc. on theories of

negligence, breach of warranty (express and implied), and strict

liability. ECF 21. The product at issue is a DeWalt DW716 Type 2

compound miter saw (hereafter “subject saw”). ECF 21.

     On September 18, 2019, Defendant filed a motion to compel

further inspection of the subject saw to (1) remove a laminate

material allegedly affixed to the saw after its manufacture and

sale, and (2) to allow an expert to forensically examine the

blood splatter on the subject saw (which is not observable upon

ordinary visual inspection). ECF 368 at 2. For the reasons set




                                 1
forth below, Defendant’s motion to compel inspection of the

subject saw is granted.

                           BACKGROUND

     This civil action was removed to federal court on April 25,

2018 pursuant to 28 U.S.C. § 1441. ECF 21 at 2. On February 19,

2019, this Court granted Defendant’s motion to compel a

preliminary, private inspection of the subject saw for the

limited purpose of identifying and photographing the saw. ECF

19. Black & Decker conducted this initial inspection on March

28, 2019, and identified a laminate affixed to the subject saw.

ECF 36-2 at 2-4. Black & Decker initially sought to remove the

laminate following its initial private inspection on March 28,

2019 (when Black & Decker first discovered the laminate) and

before a joint inspection conducted on July 22, 2019. ECF 36-1

at 2. Then, during Defendant’s deposition of the Plaintiff on

July 12, 2019, Plaintiff testified that the laminate was present

on the saw when he bought it. ECF 36-3 at 2. Defendant alleges

that the laminate is not a part of the DW716, Type 2 miter saw’s

design, ECF 36-8 at 3, and that it is covering a number of on-

product warnings, ECF 36-1 at 2.

     Black & Decker contends that the laminate surface is not

part of the original equipment, but a post-manufacture

modification that was affixed to it after it left their

possession and control. ECF 36-1 at 4. Defendant now seeks the
                                   2
removal of the laminate surface, arguing that the removal is

reasonable, necessary, and relevant to its defense that the

subject saw contained on-product warnings at the time of sale

which were covered by a post-sale modification. ECF 36-1 at 4.

Plaintiff opposes the inspection, arguing that the warnings are

irrelevant to his claims and that removal of the laminate would

hinder plaintiffs’ ability to present evidence at trial due to

possible changes to the condition of the saw. ECF 38-1 at 8-10.

                             DISCUSSION

  I.     Defendant’s motion to compel removal of the laminate
         affixed to the subject saw.

       First, Defendant Black & Decker contends that the subject

saw should be further inspected to remove a laminate material

allegedly affixed to the saw after its manufacture and sale.

       According to the commentary to Fed. R. Civ. P. 34,

       Testing that irrevocably changes or destroys an item is
       “destructive testing.” Production of a tangible thing for
       destructive testing is permitted under Rule 34. A court
       will engage in a balancing test prior to permitting
       destructive testing, comparing the necessity and relevance
       of the test, and the safeguards proposed, with the
       prejudice to the non-movant and/or alternatives available.
       Courts generally permit opposing counsel to view
       destructive testing, either by letting them attend the
       testing or by having it recorded.

Federal Rules of Civil Procedure, Rules and Commentary Rule 34.

       In determining whether destructive testing should be

permitted in a particular case, district courts typically


                                  3
balance the following four factors: (1) whether the proposed

testing is reasonable, necessary and relevant to proving the

movant’s case or defenses; (2) whether the non-movant’s ability

to present evidence at trial will be hindered or whether the

non-movant will be prejudiced in some other way; (3) whether

there are any less prejudicial alternative methods of obtaining

the evidence sought; and (4) whether there are adequate

safeguards to minimize prejudice to the non-movant and their

ability to present evidence at trial. Mirchandani v. Home Depot,

U.S.A., Inc., 235 F.R.D. 611, 614 (D. Md. 2006). The burden is

on the Defendant to establish the first factor. Id.

     Because removing the laminate from the subject saw would

materially alter the surface of the subject saw and potentially

cause damage, Defendants’ proposed action qualifies as an

example of destructive testing. See Federal Rules of Civil

Procedure, Rules and Commentary Rule 34. However, based on an

application of the four factor Mirchandani test laid out above,

the facts in the record weigh in favor of allowing Defendant to

move forward with the removal of the laminate.

     First, Defendant has successfully shown that the proposed

testing is relevant, reasonable, and necessary to its defense.

Mirchandani, 235 F.R.D. at 614. Black & Decker argues that the

removal of the laminate surface is necessary to its defense that

the subject saw contained on-product warnings which were covered

                                4
by a post-sale modification. ECF 36-8 at 5. Plaintiff responds,

however, that the warnings beneath the laminate are irrelevant

to the case because he does not challenge the adequacy of these

specific hidden warnings. Black & Decker prevails on this issue.

Indeed, Plaintiff Woelfle does challenge the adequacy of the

subject saw’s warnings in the aggregate, and the alleged

presence or absence of additional warnings beneath the laminate

are relevant to his larger claim. See ECF 21.

     Moreover, evidence of warnings that were concealed post-

sale is relevant, reasonable, and necessary for Black & Decker

to defend the overall adequacy of its warnings on this product.

Black & Decker seeks this evidence to dispute Plaintiff’s

testimony that the laminate material was affixed to the subject

saw at the time of the manufacture. ECF 36-8 at 5. In order to

verify the origin of the laminate surface and establish whether

it was a post-sale modification, Black & Decker would need to

remove the laminate and conduct an inspection. Such an

inspection is necessary for Defendant to properly construct its

defense.

     The second Mirchandani factor considers any potential

prejudice to the non-moving party. This factor also favors

Defendant. Plaintiff, as the non-movant, has failed to identify

how he will be prejudiced in his ability to litigate this case.

While Plaintiff offers that the removal of the laminate might

                                5
result in a changed condition from the time of the saw’s

purchase, he has not made any showing that any potential

alteration would negatively affect his case.

     The third Mirchandani factor concerns whether there are any

non-destructive alternative methods of testing. “[T]his prong

encourages the party opposing destructive testing to suggest

less destructive and less prejudicial counter-proposals, and

appears to be limited only by the imagination of the non-

movant.”   Mirchandani, 235 F.R.D. at 616. Plaintiff has not

submitted any alternatives to Defendant’s proposed testing

besides suggesting that Defendant utilize pictures of similar

warnings on other saws. However, this is not a viable

alternative, as it would not allow Black & Decker to support its

position that the warnings on this specific saw were covered by

a post-manufacture modification. Plaintiff offers no other

alternatives, and Defendant contends that there are none

available. Therefore, given the record presented and the absence

of a viable alternative, the third factor also favors Defendant.

     “The final inquiry of the four-pronged test involves

consideration of the safeguards that may be put in place to

minimize the potential for prejudice to the non-movants.” Id. at

616–17. Those safeguards, while not exhaustive, may include:

       “[A]dequate opportunities for the [non-movants] to
       photograph or otherwise record the character and
       condition of the [object to be tested] prior to the
                                 6
        destructive testing, (2) notice to the [non-movants] of
        the time, place, and exact manner of the destructive
        testing, (3) reasonable opportunity for the non-movants
        and their experts to observe and record the procedures
        involved in the destructive testing, (4) the right of the
        [non-movants] to conduct or participate in similar tests
        with a portion of the sample to be tested, (5) provision
        for discovery of the results of the [movant’s] tests, (6)
        allocation of costs as justice may require.

  Id. (citation omitted).
     Here, Black & Decker has proposed a protocol to minimize

potential damage to the saw and laminate during the inspection,

and to mitigate inconvenience and cost to Plaintiff. ECF 36-8 at

6-7. According to the protocol, the inspection would happen at

the location where the saw is currently stored by Plaintiff, the

inspection would occur on notice to Plaintiff and Plaintiffs’

counsel, and the inspection could be photographed and / or

videotaped. ECF 36-8 at 6-7. This protocol would adequately

protect Plaintiff from potential prejudice from the destructive

testing, and favors allowing for destructive testing.

     Based on this analysis of the Mirchandani factors,

Defendants’ motion to compel removal of laminate material on the

subject saw is granted.

  II.   Defendants’ motion to compel investigation to allow an
        expert to forensically examine the blood splatter on the
        subject saw.

     Second, Black & Decker seeks to compel further

investigation of the subject saw to forensically examine a blood



                                7
splatter on the saw. Notably, the fulfillment of this discovery

request would not be destructive.

     The Federal Rules of Civil Procedure provide that a party

may make a request “to produce and permit the requesting party

or its representative to inspect, copy, test, or sample ... any

tangible things” within the scope of Rule 26(b). Fed. R. Civ. P.

34(a)(1)(B). Discovery may be obtained “regarding any non-

privileged matter that is relevant to any party’s claim or

defense [.]” Fed. R. Civ. P. 26(b).

     Black & Decker’s motion to compel investigation is granted

for this purpose. The presence, amount and location of blood on

the subject saw is relevant to Black & Decker’s defense in this

case, as the blood stain constitutes evidence surrounding the

injury upon which Plaintiff bases his claim. The nature of the

blood stain may also go to show the subject saw’s orientation

and/or placement at the time of injury. The Federal Rules of

Civil Procedure allow for broad discovery of relevant evidence

such as this, and Plaintiffs provide no support to show that

this discovery would cause prejudice. Defendant’s motion is

granted.

                           CONCLUSION

     For the aforementioned reasons, Defendant’s motion to

compel inspection of the subject saw (ECF 36) is granted. The

parties each bear their own costs. The parties are directed to
                                8
coordinate a schedule to allow Defendant to conduct the

destructive testing.

     DATED at Burlington, Vermont, this 12th day of March, 2020.




                                    /s/ William K. Sessions III
                                    William K. Sessions III
                                    U.S. District Court Judge




                                9
